DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on March 2, 2021, and any subsequent filings.
Claims 1-15 stand rejected.  Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed subject to the examiner's amendment below.
The following is an examiner’s statement of reasons for allowance: independent Claim 1 recites an algorithm having an exact and specific sequence of steps as detailed by Applicant (03/02/2021 Remarks, Page 8/Paragraph 3 (hereinafter "Pg/Pr") – Pg10/Pr2 (citing to various portions of specification)) which distinguishes the claim over Wang, U.S. Publication No. 2007/0058412, the closest prior art.  Further, Applicant's argument that the specification provides all the necessary equations which includes those necessary for  calculating the limiting value (Remarks, Pg10/Pr2) is persuasive which distinguishes independent Claims 1 and 13 that each recite the limiting value over Wang.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 7, line 3, delete the space between the second occurrence of the term "system" and the semicolon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/PATRICK ORME/Primary Examiner, Art Unit 1779